                Case 2:19-cv-01736-RAJ Document 53 Filed 11/16/20 Page 1 of 3



                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     UNITED NATURAL FOODS,
9    INCORPORATED,
10                 Plaintiff,                         Case No. 2:19-cv-01736-RAJ
11         v.                                         ORDER GRANTING MOTION
                                                      FOR RECONSIDERATION
12   INTERNATIONAL BROTHERHOOD OF
                                                      AND MOTION FOR LEAVE TO
                                                      FILE AMICUS BRIEF AND
13   TEAMSTERS, LOCAL 117 & LOCAL 313,                STRIKING MOTION AND CROSS-
                                                      MOTION FOR SUMMARY
14                 Defendants.                        JUDGMENT
15                                   I.   INTRODUCTION
16         This matter comes before the Court on several motions: (1) Plaintiff’s Motion for
17   Reconsideration of the Court’s Order Denying Plaintiff’s Motion for Temporary Stay
18   Pending Resolution of NLRB Charge, Dkt. # 38; (2) Motion for Leave to File Amicus
19   Curiae Brief by National Labor Relations Board, Dkt. # 42; (3) Plaintiff’s Motion for
20   Summary Judgment, Dkt. # 45; and (4) Defendants Cross-Motion for Summary
21   Judgment, Dkt. # 43. Based on the parties’ submissions and a review of the current
22   record, the Court GRANTS the motion for reconsideration, GRANTS the motion for
23   leave to file amicus curiae brief, and STRIKES the both parties’ motion and cross-
24   motion for summary judgment.
25                                   II. BACKGROUND
26         The Court has discussed the details of this matter in prior orders and will not
27   repeat them here except as relevant to the instant motions. On October 28, 2019, Plaintiff
28   ORDER – 1
              Case 2:19-cv-01736-RAJ Document 53 Filed 11/16/20 Page 2 of 3




1    United Natural Foods, Incorporated (“UNFI”) filed an action in this Court against
2    Defendant International Brotherhood of Teamsters Local 117 and Local 313
3    (collectively, the “Unions”) to vacate an arbitration award (“Award”) granted to the
4    Unions weeks earlier. Dkt. # 1. That same day, UNFI also filed an unfair labor practice
5    charge with the National Labor Relations Board (“NLRB”), alleging that the Award
6    violates the National Labor Relations Act (“NLRA”). Dkt. # 8. The Unions denied the
7    allegations and counterclaimed under the Labor Management Relations Act (“LMRA”),
8    seeking to confirm and enforce the Award and obtain relief from UNFI’s alleged breach
9    of certain collective bargaining agreements. Dkt. # 28 at 2. On January 24, 2020, UNFI
10   filed a motion for temporary stay pending resolution of the NLRB charge. Dkt. # 24.
11   The Court denied the motion on July 21, 2020. Dkt. # 36. On July 29, 2020, the NLRB
12   issued a Consolidated Complaint against the Unions alleging violations of NLRA
13   Sections 8(b)(1)(A), 8(b)(2) and 8(b)(3) related to the conduct at issue before the Court.
14   Dkt. # 38 at 4.
15                                     III. DISCUSSION
16          Motions for reconsideration are disfavored and will be granted only upon a
17   “showing of manifest error in the prior ruling” or “new facts or legal authority which
18   could not have been brought to [the court’s] attention earlier with reasonable diligence.”
19   Local Rules W.D. Wash. LCR 7(h)(1). Here, additional facts have come to the Court’s
20   attention after the Court’s order denying a temporary stay was issued, which weigh in
21   favor of temporarily staying proceedings and permitting the NLRB to resolve
22   representational issues. The NLRB’s Region 19 issued a complaint against the Unions on
23   July 29, 2020. Dkt. # 38 at 4. An evidentiary hearing before an administrative law judge
24   on this matter is scheduled for March 2, 2021. Dkt. # 42-1 at 6. The Court exercises its
25   broad discretion with respect to the participation of amici and GRANTS the NLRB, a
26   third party with significant interests in addressing representational concerns and possible
27   violations of the NLRA, leave to file its amicus curiae brief. To avoid conflicting
28   ORDER – 2
             Case 2:19-cv-01736-RAJ Document 53 Filed 11/16/20 Page 3 of 3




1    outcomes and in the interest of judicial economy, the Court GRANTS a stay pending
2    NLRB resolution of the representational matters at issue. The Court STRIKES the
3    parties’ motions for summary judgment and will allow parties to refile such motions upon
4    conclusion of the NLRB proceeding.
5                                    IV. CONCLUSION
6          For the above reasons, the Court GRANTS Plaintiff’s Motion for Reconsideration
7    of the Court’s Order Denying Plaintiff’s Motion for Temporary Stay Pending Resolution
8    of NLRB Charge, Dkt. # 38. The Court GRANTS the Motion for Leave to File Amicus
9    Curiae Brief by National Labor Relations Board, Dkt. # 42. The Court STRIKES
10   Plaintiff’s Motion for Summary Judgment, Dkt. # 45, and Defendants’ Cross-Motion for
11   Summary Judgment, Dkt. # 43, and will allow parties to refile such motions upon
12   conclusion of the NLRB proceeding.
13
           DATED this 16th day of November, 2020.
14
15
16
                                                    A
                                                    The Honorable Richard A. Jones
17
                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
